Exhibit 10.2

 



 

BIOSCRIP, INC.

__________________________

 

FORM OF AMENDED AND RESTATED WARRANT AGREEMENT

__________________________

 

Dated As Of March 14, 2019

Warrants to Purchase shares of Common Stock

 

BIOSCRIP, INC.

 

Amended and Restated Warrant Agreement

____________________________

 

Warrants For Common Stock

 

AMENDED AND RESTATED WARRANT AGREEMENT, dated as March 14, 2019, among BioScrip,
Inc., a Delaware corporation (together with its successors and assigns, the
“Company”) and the holders undersigned hereto (collectively and together with
each of their respective successors and assigns, the “Holders”). Capitalized
terms shall have the meaning specified in Section 5.1 hereof.

RECITALS

 

WHEREAS, on the terms of the Warrant Purchase Agreement (the “Original Warrant
Agreement”), dated as June 29, 2017, among the Company and the Original
Purchasers party thereto, the Original Purchasers agreed to acquire from the
Company, and the Company agreed to issue to the Original Purchasers, Warrants to
purchase 4.99% of the Fully Diluted Common Stock (as defined in the Original
Warrant Agreement) outstanding on the date of any exercise of the Warrants (less
the percentage of the shares of Common Stock previously issued pursuant to the
Warrants from time to time as a result of any partial exercise of the Warrants
as set forth herein);

 

WHEREAS, the Company is party to an Agreement and Plan of Merger (the “Merger
Agreement”), dated as of March 14, 2019, by and among the Company, HC Group
Holdings II, Inc., a Delaware corporation (“Omega”), Beta Sub, LLC, a Delaware
limited liability company (“Merger Sub LLC”), and certain other parties
signatory thereto, pursuant to which Omega will be merged with and into a newly
formed subsidiary of the Company with Omega continuing as the surviving entity
(the “Surviving Corporation”) (the “First Merger”), immediately following which
the Surviving Corporation will be merged with and into Merger Sub LLC, with
Merger Sub LLC continuing as the surviving entity (the “Second Merger”);

 

WHEREAS, the undersigned Holders collectively own 100% of the Warrants issued
pursuant to the Original Warrant Agreement;

 

WHEREAS, in connection with, and conditioned upon, the consummation of the First
Merger in accordance with the Merger Agreement, the Company and the Holders wish
to amend and restate the Original Warrant Agreement so as to fix the number of
shares of Common Stock issuable upon exercise of the Warrants at 8,287,317
shares in the aggregate, with each Holder having a Warrant to purchase the
number of shares of Common Stock set forth on Annex 1 hereto; and

 

WHEREAS, the Company and the Holders wish to enter into this Agreement to amend
and restate the terms of the Warrants.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth herein, the parties to this Agreement hereby agree to amend and restate
the Original Warrant Agreement as follows:

 

1. FORM, EXECUTION AND TRANSFER OF WARRANT CERTIFICATES.

 

1.1 Form of Warrant Certificates.

 

The Warrant Certificates shall be in the form set forth in Attachment A hereto.
The Warrant Certificates may have such letters, numbers or other marks of
identification or designation as may be required to comply with any law or with
any rule or regulation of any governmental authority, stock exchange or
self-regulatory organization made pursuant thereto (“Law”). Each Warrant
Certificate shall be initially dated as of June 29, 2017 and subsequently dated
the date of issuance thereof by the Company upon transfer or exchange. Each
Warrant Certificate shall represent the right to purchase the number of shares
of Common Stock set forth in such Warrant Certificate at a price per share of
Common Stock equal to the Exercise Price applicable to that Warrant Certificate;
provided, that the number of shares of Common Stock issuable upon exercise of
the Warrants and the Exercise Price thereof shall be subject to adjustment as
provided herein. The aggregate amount of shares of Common Stock issuable upon
exercise of all Warrants as of the Second Merger Effective Time shall be
8,287,317, subject to adjustment as of the Second Merger Effective Time as
provided herein, with each Holder having a Warrant to purchase the number of
shares of Common Stock set forth on Annex 1 hereto.

 



 

 

  

1.2 Execution of Warrant Certificates; Registration Books.

 

(a) Execution of Warrant Certificates. The Warrant Certificates shall be
executed on behalf of the Company by an officer of the Company authorized by the
Board of Directors. In case the officer of the Company who shall have signed any
Warrant Certificate shall cease to be such an officer of the Company before
issuance and delivery by the Company of such Warrant Certificate, such Warrant
Certificate nevertheless may be issued and delivered with the same force and
effect as though the individual who signed such Warrant Certificate had not
ceased to be such an officer of the Company, and any Warrant Certificate may be
signed on behalf of the Company by any individual who, at the actual date of the
execution of such Warrant Certificate, shall be a proper officer of the Company
to sign such Warrant Certificate, although at the date of the execution of this
Agreement any such individual was not such an officer.

 

(b) Registration Books. The Company will keep or cause to be kept at its office,
maintained at the address of the Company referenced in Section 6.6, at the
Company’s transfer agent, or at such other office of the Company of which the
Company shall have given notice to each holder of Warrant Certificates, books
for registration and transfer of the Warrant Certificates issued hereunder. Such
books shall show the names and addresses of the respective holders of the
Warrant Certificates, the registration number and date of each of the Warrant
Certificates and the Denomination thereof.

 

1.3 Transfer, Split Up, Combination and Exchange of Warrant Certificates; Lost
or Stolen Warrant Certificates.

 

(a) Transfer, Split Up, etc.

 

(i) Transfer. Subject to compliance with the Securities Act, any applicable
state securities laws and the Company’s organizational documents, any Warrant
Certificate (or portion thereof), with or without other Warrant Certificates,
may be transferred to any Person for a Warrant Certificate or Warrant
Certificates in an aggregate like Denomination as the Warrant Certificate or
Warrant Certificates (or portions thereof) surrendered then entitled such
registered holder to purchase. Any registered holder desiring to transfer any
Warrant Certificate shall make such request in writing delivered to the Company,
which request shall include the identity of the Transferee and the aggregate
Denomination of Warrants to be transferred, and shall surrender the Warrant
Certificate or Warrant Certificates (or portions thereof) to be transferred at
the office of the Company referenced in Section 6.6, whereupon the Company shall
deliver promptly to such Transferee a Warrant Certificate or Warrant
Certificates, as the case may be, as so requested, which Warrant Certificate or
Warrant Certificates shall evidence, collectively, the same aggregate
Denomination of Warrants as the Warrant Certificate or Warrant Certificates (or
portions thereof) so surrendered for transfer and shall issue a new Warrant
Certificate to the transferor representing the Warrants retained by the
Transferor if such transfer involved less than the entire Denomination of
Warrants held by such Transferor.

 

(ii) Split Up, Combination, Exchange, etc. Any Warrant Certificate, with or
without other Warrant Certificates, may be split up, combined or exchanged for
another Warrant Certificate or Warrant Certificates, in an aggregate like
Denomination as the Warrant Certificate or Warrant Certificates surrendered then
entitle such registered holder to purchase. Any registered holder desiring to
split up, combine or exchange any Warrant Certificate shall make such request in
writing delivered to the Company, and shall surrender the Warrant Certificate or
Warrant Certificates to be split up, combined or exchanged at the office of the
Company referenced in Section 6.6, whereupon the Company shall deliver promptly
to such registered holder a Warrant Certificate or Warrant Certificates, as the
case may be, as so requested, which Warrant Certificate or Warrant Certificates
shall evidence, collectively, the same aggregate Denomination as the Warrant
Certificate or Warrant Certificates so surrendered for split-up, combination or
exchange.

 

(b) Loss, Theft, etc. Upon receipt by the Company of evidence reasonably
satisfactory to it of the ownership of, and the loss, theft, destruction or
mutilation of, any Warrant Certificate, and:

 

(i) in the case of loss, theft or destruction, an affidavit of loss, together
with a customary and reasonable indemnity reasonably satisfactory to the
Company; or

 

(ii) in the case of mutilation, upon surrender and cancellation thereof;

 



the Company at its own expense will execute and deliver, in lieu thereof, a new
Warrant Certificate, dated the date of such lost, stolen, destroyed or mutilated
Warrant Certificate and of like tenor, in lieu of the lost, stolen, destroyed or
mutilated Warrant Certificate and evidencing the same Denomination as the
Warrant Certificate so lost, stolen, destroyed or mutilated.

 



 

 

 

1.4 Subsequent Issuance of Warrant Certificates.

 

Subsequent to the original issuance, no Warrant Certificates shall be issued
except:

 

(a) Warrant Certificates issued upon any transfer, combination, split up or
exchange of Warrants pursuant to Section 1.3(a);

 

(b) Warrant Certificates issued in replacement of mutilated, destroyed, lost or
stolen Warrant Certificates pursuant to Section 1.3(b);

 

(c) Warrant Certificates issued pursuant to Section 2.3 upon the partial
exercise of any Warrant Certificate to evidence the unexercised portion of such
Warrant Certificate; and

 

(d) Warrant Certificates to reflect any adjustments pursuant to Section 4.

 

1.5 Effect of Issuance in Registered Form.

 

Every holder of a Warrant Certificate by accepting the same consents and agrees
with the Company and with every other holder of a Warrant Certificate that:

 

(a) the Warrant Certificates, to the extent then currently transferable, are
transferable only on the registry books of the Company if and when surrendered
at the office of the Company referenced in Section 6.5, duly endorsed or
accompanied by an instrument of transfer (in the form attached thereto) and
payment of any applicable transfer, stamp or issue tax (a “Tax”); and

 

(b) the Company may deem and treat the Person in whose name each Warrant
Certificate is registered as the absolute owner thereof and of the Warrants
evidenced thereby (notwithstanding any notations of ownership or writing on the
Warrant Certificates made by anyone other than the Company) for all purposes
whatsoever, and the Company shall not be affected by any notice to the contrary.

 

2. EXERCISE OF WARRANTS; PAYMENT OF EXERCISE PRICE.

 

2.1 Exercise of Warrants.

 

(a) Manner of Exercise. At any time and from time to time prior to the
Expiration Time, the holder of any Warrant Certificate may exercise the Warrants
evidenced thereby, in whole or in any part, by surrender to the Company, at its
office referenced in Section 6.6, of such Warrant Certificate, together with a
duly executed election to purchase (a form of which is attached to each Warrant
Certificate) and payment of the applicable Exercise Price for each share of
Common Stock with respect to which the Warrants are then being exercised and an
amount equal to any applicable Tax (if not payable by the Company as provided in
Section 3.3). Such Exercise Price shall be payable in cash or by withholding of
shares of Common Stock into which the Warrants are being exercised pursuant to
Section 2.1(b).

 

(b) Payment in Cash or by Withholding of Common Stock. Upon exercise of any
Warrants, the holder of a Warrant Certificate may pay the Exercise Price by
either (i) certified or official bank check payable to the order of the Company
or by wire transfer of immediately available funds to the account of the Company
designated in writing by the Company or (ii) instructing the Company to withhold
that number of shares of Common Stock (or fraction thereof) then issuable upon
such exercise with an aggregate Market Price as of such exercise date equal to
the aggregate Exercise Price. The Company acknowledges that the provisions of
this clause are intended, in part, to ensure that a full or partial exchange of
a Warrant Certificate will qualify as a conversion, within the meaning of
paragraph (d)(3)(ii) of Rule 144 under the Securities Act.

 

(c) Fractional shares of Common Stock. The Company may, in accordance with
Section 2.6, pay the exercising holder cash in lieu of issuing a fractional
share in connection with an exercise of Warrants; provided that, if it does not
issue a fractional share in such circumstances, it will make such cash payment.

 

2.2 Issuance of Common Stock.

 

Upon timely receipt of a Warrant Certificate, accompanied by the form of
election to purchase duly executed, and payment of the Exercise Price for each
of the shares of the Common Stock to be purchased and by an amount equal to any
applicable Tax (if not payable by the Company as provided in Section 3.3), the
Company shall thereupon promptly cause certificates representing the number of
whole shares of Common Stock then being purchased to be delivered to or upon the
order of the registered holder of such Warrant Certificate, registered in such
name or names as may be designated by such holder, and, promptly after such
receipt deliver the cash, if any, to be paid in lieu of fractional shares
pursuant to Section 2.6 to or upon the order of the registered holder of such
Warrant Certificate.

 



 

 

 

2.3 Unexercised Warrants.

 

In the event that the registered holder of any Warrant Certificate shall
exercise less than all the Warrants evidenced thereby, a new Warrant Certificate
evidencing a number of unexercised Warrants shall be issued by the Company to
the registered holder of such Warrant Certificate or to its duly authorized
assigns.

 

2.4 Cancellation and Destruction of Warrant Certificates.

 

All Warrant Certificates surrendered to the Company for the purpose of exercise,
payment of the Exercise Price, exchange, substitution or transfer shall be
cancelled by it, and no Warrant Certificates shall be issued in lieu thereof
except as expressly permitted by any of the provisions of this Agreement. The
Company shall cancel and retire any other Warrant Certificates purchased or
acquired by the Company.

 

2.5 Expiration.

 

All Warrants that have not been exercised or purchased in accordance with the
provisions of this Agreement shall expire and all rights of holders of such
Warrants hereunder shall terminate and cease at the Expiration Time.

 

2.6 Fractional shares of Common Stock.

 

The Company shall not be required to issue fractional shares of Common Stock
upon the exercise of any Warrant. If fractional shares are not issued upon the
exercise of any Warrant, there shall be paid to the holder thereof, in lieu of
any fractional share of Common Stock resulting therefrom, an amount of cash
equal to the product of:

 

(a) the fractional amount of such share of Common Stock; and

 

(b) the Market Price, as determined on the trading day immediately prior to the
date of exercise of such Warrant.

 

2.7 RESERVED

 

3. AGREEMENTS OF THE COMPANY.

 

3.1 Reservation of Common Stock.

 

The Company covenants and agrees that it will at all times cause to be reserved
and kept available out of its authorized and unissued shares of treasury shares
of Common Stock such number of shares of Common Stock as will be sufficient to
permit the exercise in full of all Warrants issued hereunder into Common Stock.

 

3.2 Common Stock to be Duly Authorized and Issued, Fully Paid and Nonassessable,
etc; Compliance with Law

 

The Company covenants and agrees that it will take all such action as may be
necessary to ensure that all shares of Common Stock delivered upon the exercise
of any Warrant and the payment of the Exercise Price pursuant to Section 2.1 (in
each case, at the time of delivery of the certificates representing such shares
of Common Stock) shall (a) be duly and validly authorized and issued and fully
paid and nonassessable, free of any preemptive rights in favor of any Person in
respect of such issuance and free of any security interest, pledge, mortgage,
lien, charge or other encumbrance created by, or arising out of actions of, the
Company, in each case other than (i) resulting from the actions and
circumstances of the holder of such shares of Common Stock, (ii) to the extent
imposed by applicable laws or (iii) in the Company’s organizational documents
and (b) be issued without violation of any applicable Law.

 

3.3 Taxes.

 

The Company covenants and agrees that it will pay when due and payable any and
all Taxes and charges that may be payable in respect of the initial issuance or
delivery of:

 

(a) each Warrant Certificate;

 

(b) each Warrant Certificate issued in exchange for any other Warrant
Certificate pursuant to Section 1.3, Section 2.3 or Section 4; and

 

(c) each share of Common Stock issued upon the exercise of any Warrant.

 



 

 

 

The Company shall not, however, be required to:

 

(i) pay any Tax that may be payable in respect of the transfer or delivery of
Warrant Certificates in a name other than that of the registered holder of the
Warrant Certificate surrendered for exercise, conversion, transfer or exchange
(any such Tax being payable by the holder of such certificate at the time of
surrender); or

 

(ii) issue or deliver any such certificates referred to in the foregoing clause
(i) until any such Tax referred to in the foregoing clause (i) shall have been
paid.

 

3.4 Common Stock Record Date.

 

Each Person in whose name any certificate for shares of Common Stock is issued
upon the exercise of Warrants shall for all purposes be deemed to have become
the holder of record of the Common Stock represented thereby on, and such
certificates (if any) shall be dated, the date upon which the Warrant
Certificate evidencing such Warrants was duly surrendered with an election to
purchase attached thereto duly executed and payment of the aggregate Exercise
Price (and any applicable Taxes, if payable by such Person) was made.

 

3.5 Rights in Respect of Common Stock.

 

Prior to the exercise of the Warrants evidenced thereby, the holder of a Warrant
Certificate shall not be entitled to any rights of a stockholder of the Company
with respect to the Common Stock into which the Warrants shall be exercisable,
including, without limitation, the right to vote in respect of any matter upon
which the holders of Common Stock may vote, the right to receive any
distributions of cash or property and, except as expressly set forth herein, the
right to receive any notice of any proceedings of the Company. Prior to the
exercise of the Warrants evidenced thereby, the holders of the Warrant
Certificates shall not have as such any obligation in respect of any assessment
or any other obligation or liability as a stockholder of the Company, whether
such obligations or liabilities are asserted by the Company or by creditors of
the Company.

 

3.6 Noncircumvention.

 

The Company hereby covenants and agrees that the Company will not, by amendment
of its charter, bylaws or through any reorganization, transfer of assets,
consolidation, merger, scheme of arrangement, dissolution, issue or sale of
securities, or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms of this Warrant Agreement, and will at all
times in good faith carry out all the provisions of this Warrant Agreement.

 

4. ANTI-DILUTION ADJUSTMENTS.

 

4.1 Adjustments.

 

The number of shares of Common Stock purchasable upon the exercise of each
Warrant, and the Exercise Price, shall be subject to adjustment as set forth in
this Section 4; provided that no adjustment of the Exercise Price shall result
in an increase in the Exercise Price.

 

4.2 Stock Splits, Subdivisions, Reclassifications or Combinations.

 

If the Company shall (i) declare and pay a dividend or make a distribution on
its Common Stock in shares of Common Stock, (ii) subdivide or reclassify the
outstanding shares of Common Stock into a greater number of shares, or (iii)
combine or reclassify the outstanding shares of Common Stock into a smaller
number of shares, the Denomination of any Warrant Certificate and the Common
Stock issuable upon exercise of any Warrants at the time of the record date for
such dividend or effective date of such split, reverse split, subdivision,
combination or reclassification shall be proportionately adjusted so that the
holder of such Warrants after such date shall be entitled to purchase the number
of shares of Common Stock which such holder would have owned or been entitled to
receive in respect of the shares of Common Stock subject to such Warrants after
such date had such Warrants been exercised immediately prior to such date. In
such event the Exercise Price in effect at the time of the effective date of
such split, reverse split, subdivision, combination or reclassification shall be
adjusted to the number obtained by dividing (x) the product of (1) the number of
shares of Common Stock issuable upon the exercise of such Warrants immediately
before such adjustment and (2) the Exercise Price in effect immediately prior to
the record or effective date, as the case may be, for the dividend,
distribution, split, reverse split, subdivision, combination or reclassification
giving rise to this adjustment by (y) the new number of shares of Common Stock
issuable upon exercise of such Warrants determined pursuant to the immediately
preceding sentence; provided that the Exercise Price shall not be adjusted to be
less than the par value of the Common Stock; provided, further, that the
adjustment to the Exercise Price in this Section 4.2 may result in an increase
in the Exercise Price, notwithstanding Section 4.1.

 



 

 

 

4.3 Price Based Anti-Dilution

 

(a) Without duplication of the adjustments set forth in Sections 4.2 or 4.4, if
the Company shall issue after the Second Merger Effective Time or sell any
shares of Common Stock (as actually issued or, pursuant to Section 4.3(b),
deemed to be issued) for a consideration per share less than either the Market
Price per share or the Exercise Price immediately prior to such issuance or
sale, or if earlier, upon the execution of the definitive documentation with
respect to such issuance or sale (the “Effective Time”), then immediately upon
the Effective Time the Denomination of any Warrant Certificate and the number of
shares of Common Stock issuable upon exercise of any Warrants at the time of the
effective date shall be increased by multiplying such number of shares of Common
Stock by a fraction, (i) the numerator of which shall be the number of shares of
Common Stock actually outstanding immediately prior to the Effective Time plus
the number of shares of Common Stock so issued or sold (or deemed to be issued
or sold pursuant to Section 4.3(b)), and (ii) the denominator of which shall be
the number of shares of Common Stock actually outstanding immediately prior to
the Effective Time plus the number of shares of Common Stock which the aggregate
consideration received by the Company for the total number of shares of Common
Stock so issued or sold (or deemed to be issued or sold pursuant to Section
4.3(b)) would purchase if such shares were sold at the greater of the Market
Price or the Exercise Price, and the Exercise Price shall be adjusted by
multiplying the Exercise Price in effect immediately prior to such issuance or
sale (or deemed issuance or sale) by the inverse of such fraction. For the
purposes of this Section 4.3(a), none of the following issuances shall be
considered the issuance or sale of Common Stock:

 

(i) the issuance of Common Stock (a) upon the conversion or exercise of any
then-outstanding Common Stock Equivalents; (b) to Persons in connection with
joint ventures, strategic alliances or other commercial relationships with such
Person relating to the operation of the Company’s business and not for the
primary purpose of raising equity capital, in connection with Business
Combinations, or transactions in which the Company, directly or indirectly,
acquires another business or the assets thereof or (c) in an offering for cash
for account of the Company that is underwritten on a firm commitment basis and
is registered with the Securities and Exchange Commission;

 

(ii) the issuance of any Common Stock or Common Stock Equivalents for which the
adjustment provided in Section 4.2 applies; or

 

(iii) the issuance of shares of Common Stock or Common Stock Equivalents to
employees or directors of either the Company or any Company Subsidiary that is
approved by the Board of Directors.

 

(b) For the purposes of Section 4.3(a), the following subparagraphs (i) to
(iii), inclusive, shall also be applicable:

 

(i) If the Company shall grant any rights to subscribe for, or any rights or
options to purchase, Common Stock Equivalents, whether or not such rights or
options or the right to convert or exchange any such Common Stock Equivalents
are immediately exercisable, and the price per share for which Common Stock is
issuable upon the exercise of such rights or options or upon conversion or
exchange of such Common Stock Equivalents (determined by dividing (A) the total
amount, if any, received or receivable by the Company as consideration for the
granting of such rights or options, plus the minimum aggregate amount of
additional consideration payable to the Company upon the exercise of such rights
or options, plus, in the case of any such rights or options which relate to such
Common Stock Equivalents, the minimum aggregate amount of additional
consideration, if any, payable upon the issue or sale of such Common Stock
Equivalents and upon the conversion or exchange thereof, by (B) the total
maximum number of shares of Common Stock issuable upon the exercise of such
rights or options or upon the conversion or exchange of all such Common Stock
Equivalents issuable upon the exercise of such rights or options) shall be less
than the Exercise Price or the Market Price per share of Common Stock
immediately prior to the earlier of (x) the time of the granting of such rights
or options and (y) the time of execution of definitive documentation with
respect to such grant (such earlier time of (x) and (y) to be the “Effective
Time” for purposes of Section 4.3(a)), then the total maximum number of shares
of Common Stock issuable upon the exercise of such rights or options or upon
conversion or exchange of the total maximum amount of such Common Stock
Equivalents issuable upon the exercise of such rights or options shall (as of
the date of granting of such rights or options or the date of execution of
definitive documents, if earlier) be deemed to be outstanding and to have been
issued for such price per share; provided that no further adjustment of the
conversion price pursuant to this Section 4.3(a) or Section 4.3(b)(i) shall be
made (x) upon the actual issuance or sale of such Common Stock Equivalents upon
the exercise of any rights to subscribe for, or any rights or options to
purchase, such Common Stock Equivalents or (y) upon the actual issuance or sale
of such Common Stock upon the exercise of any such Common Stock Equivalents,
including without limitation, in each case of clauses (x) and (y) with respect
to shares of Common Stock Equivalents or Common Stock issued or issuable as a
result of the effect of antidilution adjustments under any such security.

 

(ii) If the Company shall issue or sell any Common Stock Equivalents, whether or
not the rights to exchange or convert thereunder are immediately exercisable,
and the price per share for which Common Stock is issuable upon such conversion
or exchange (determined by dividing (A) the total amount received or receivable
by the Company as consideration for the issue or sale of such Common Stock
Equivalents, plus the minimum aggregate amount of additional consideration, if
any, payable to the Company upon the conversion or exchange thereof, by (B) the
total maximum number of shares of Common Stock issuable upon the conversion or
exchange of all such Common Stock Equivalents) shall be less than the Exercise
Price or the Market Price per share of Common Stock immediately prior to the
Effective Time for such issuance or sale, then the total maximum number of
shares of Common Stock issuable upon conversion or exchange of such Common Stock
Equivalents shall (as of the Effective Time) be deemed to be outstanding and to
have been issued for such price per share, provided that no further adjustment
of the conversion price pursuant to this Section 4.3(a) or Section 4.3(b)(ii)
shall be made upon the actual issuance or sale of such Common Stock upon the
exercise of any such Common Stock Equivalents, including without limitation, in
each case with respect to shares of Common Stock issued or issuable as a result
of the effect of antidilution adjustments under any such security.

 



 

 

 

(iii) In case at any time any shares of Common Stock or Common Stock Equivalents
or any rights or options to purchase any such Common Stock or Common Stock
Equivalents shall be issued or sold for cash to a non-Affiliate of the Company,
the consideration received therefor shall be deemed to be the amount received by
the Company therefor. In case any shares of Common Stock or Common Stock
Equivalents or any rights or options to purchase any such Common Stock or Common
Stock Equivalents shall be issued or sold to an Affiliate of the Company or for
a consideration other than or in addition to cash, the amount of the
consideration received by the Company shall be deemed to be the Fair Market
Value of solely such consideration received by the Company in respect of such
purchase of Common Stock or Common Stock Equivalents.

 

4.4 Other Distributions. In case the Company shall fix a record date for the
making of a dividend or distribution to holders of shares of its Common Stock of
securities, evidences of indebtedness, assets, cash, rights or warrants
(excluding dividends of its Common Stock and other dividends or distributions
referred to in Section 4.2), in each such case, the Exercise Price in effect
prior to such record date shall be reduced immediately thereafter to the price
determined by multiplying the Exercise Price in effect immediately prior to the
reduction by the quotient of (x) the Market Price of the Common Stock on the
last trading day preceding the first date on which the Common Stock trades on
the Exchange on which the Common Stock is listed or admitted to trading without
the right to receive such distribution, minus the amount of cash and/or the Fair
Market Value of the securities, evidences of indebtedness, assets, rights or
warrants to be so distributed in respect of one share of Common Stock (such
amount and/or Fair Market Value, the “Per Share Fair Market Value”) divided by
(y) such Market Price on such date specified in clause (x); such adjustment
shall be made successively whenever such a record date is fixed. In such event,
the Denomination of any Warrant Certificate and the Common Stock issuable upon
the exercise of any Warrants shall be increased to the number obtained by
dividing (x) the product of (1) the number of shares of Common Stock issuable
upon the exercise of such Warrants before such adjustment, and (2) the Exercise
Price in effect immediately prior to the distribution giving rise to this
adjustment by (y) the new Exercise Price determined in accordance with the
immediately preceding sentence. In the event that such distribution is not so
made, the Exercise Price and the number of shares of Common Stock issuable upon
exercise of such Warrants then in effect shall be readjusted, effective as of
the date when the Board of Directors determines not to distribute such shares,
evidences of indebtedness, assets, rights, cash or warrants, as the case may be,
to the Exercise Price that would then be in effect and the number of shares of
Common Stock that would then be issuable upon exercise of such Warrants if such
record date had not been fixed.

 

4.5 Business Combinations.

 

In case of any Business Combination or reclassification of Common Stock (other
than a reclassification of Common Stock referred to in Section 4.2), a holder’s
right to receive shares of Common Stock upon exercise of any Warrants shall be
converted into the right to exercise such Warrant to acquire the number of
shares of stock or other securities or property (including cash) which the
Common Stock issuable (at the time of such Business Combination or
reclassification) upon exercise of such Warrants immediately prior to such
Business Combination or reclassification would have been entitled to receive
upon consummation of such Business Combination or reclassification; and in any
such case, if necessary, the provisions set forth herein with respect to the
rights and interests thereafter of such holder shall be appropriately adjusted
so as to be applicable, as nearly as may reasonably be, to such holder’s right
to exercise such Warrants in exchange for any shares of stock or other
securities or property pursuant to this Section 4.5. In determining the kind and
amount of stock, securities or the property receivable upon exercise of any
Warrants following the consummation of such Business Combination, if the holders
of Common Stock have the right to elect the kind or amount of consideration
receivable upon consummation of such Business Combination, then the holder of
such Warrants shall be entitled to elect the kind or amount of consideration
receivable upon consummation of such Business Combination. The Company shall not
enter into or be party to any Business Combination unless the successor of the
Company (if any), assumes in writing the obligation to deliver to each holder of
Warrants hereunder in exchange for such Warrants a security of such successor
evidenced by a written instrument substantially similar in form and substance to
this Agreement.

 

4.6 Expiration of Rights or Options.

 

Upon the expiration of any rights or options to subscribe for, purchase or
convert or exchange Common Stock or Common Stock Equivalents in respect of the
issuance, sale or grant of which adjustment was made pursuant to Section 4.3,
without the exercise thereof, the Exercise Price and the number of shares of
Common Stock purchasable upon the exercise of the Warrants shall, upon such
expiration, be readjusted (and such readjustment may result in an increase in
the Exercise Price, notwithstanding Section 4.1, not to exceed the Exercise
Price prior to such original adjustment) and shall thereafter be such Exercise
Price and such number of shares of Common Stock as would have been in effect had
such Exercise Price and such number of shares of Common Stock not been
originally adjusted (or had the original adjustment not been required, as the
case may be), as if:

 



 

 

 

(a) the only shares of Common Stock so issued were the shares of Common Stock,
if any, actually issued or sold upon the exercise of such rights or options; and

 

(b) such shares of Common Stock, if any, were issued or sold for the
consideration actually received by the Company upon such exercise plus the
aggregate consideration, if any, actually received by the Company for the
issuance, sale or grant of all of such rights or options, whether or not
exercised; provided that no such readjustment shall have the effect of
increasing the Exercise Price by an amount in excess of the amount of the
reduction initially made in respect of the issuance, sale, or grant of such
rights or options.

 

4.7 Rounding of Calculations; Minimum Adjustments.

 

All calculations under this Section 4 shall be made to the nearest one-tenth
(1/10th) of a cent or to the nearest one-hundredth (1/100th) of a share, as the
case may be. Any provision of this Section 4 to the contrary notwithstanding, no
adjustment in the Exercise Price or the number of shares of Common Stock into
which any Warrants are exercisable shall be made if the amount of such
adjustment would be less than $0.01 or one-tenth (1/10th) of a share of Common
Stock, but any such amount shall be carried forward and an adjustment with
respect thereto shall be made at the earlier of (i) the time of any exercise of
Warrants and (ii) the time of and together with any subsequent adjustment which,
together with such amount and any other amount or amounts so carried forward,
shall aggregate $0.01 or 1/10th of a share of Common Stock, or more.

 

4.8 Timing of Issuance of Additional Common Stock Upon Certain Adjustments.

 

In any case in which the provisions of this Section 4 shall require that an
adjustment shall become effective immediately after a record date for an event,
the Company may defer until the occurrence of such event (i) issuing to the
holder of any Warrants exercised after such record date and before the
occurrence of such event the additional shares of Common Stock issuable upon
such exercise by reason of the adjustment required by such event over and above
the shares of Common Stock issuable upon such exercise before giving effect to
such adjustment and (ii) paying to such holder any amount of cash in lieu of a
fractional share of Common Stock; provided, however, that the Company upon
written request shall deliver to such holder a due bill or other appropriate
instrument evidencing such holder’s right to receive such additional shares, and
such cash, upon the occurrence of the event requiring such adjustment.

 

4.9 Miscellaneous.

 

(a) Statement Regarding Adjustments. Whenever after the Second Merger Effective
Time the Exercise Price or the number of shares of Common Stock into which any
Warrants are exercisable shall be adjusted as provided in Section 4, the Company
shall promptly file at the principal office of the Company referenced in Section
6.6 a statement showing in reasonable detail the facts requiring such adjustment
and the Exercise Price that shall be in effect and the number of shares of
Common Stock into which such Warrants shall be exercisable after such
adjustment, and the Company shall also cause a copy of such statement to be sent
by mail, first class postage prepaid, or email to each holder of Warrants at the
address or email address appearing in the Company’s records.

 

(b) Notice of Adjustment Event. In the event that the Company shall propose
after the Second Merger Effective Time to take any action of the type described
in this Section 4 (but only if the action of the type described in this Section
4 would result in an adjustment in the Exercise Price or the number of shares of
Common Stock into which Warrants are exercisable or a change in the type of
securities or property to be delivered upon exercise of Warrants), the Company
shall give notice to the holders of Warrants, in the manner set forth in Section
4.9(a), which notice shall specify the record date, if any, with respect to any
such action and the approximate date on which such action is to take place. Such
notice shall also set forth the facts with respect thereto as shall be
reasonably necessary to indicate the effect on the Exercise Price and the
number, kind or class of shares or other securities or property which shall be
deliverable upon exercise of any Warrants. In the case of any action which would
require the fixing of a record date, such notice shall be given at least 10 days
prior to the date so fixed, and in case of all other action, such notice shall
be given at least 15 days prior to the taking of such proposed action. Without
limiting the foregoing, to the extent notice of any of the foregoing actions or
events is given to the holders of the Common Stock, such notice shall be
provided to the holders of the Warrants on or before such notice to the holders
of Common Stock.

 

(c) Proceedings Prior to Any Action Requiring Adjustment. As a condition
precedent to the taking of any action which would require an adjustment pursuant
to this Section 4, the Company shall take any action which may be necessary,
including obtaining regulatory, New York Stock Exchange, NASDAQ Stock Market or
other applicable national securities exchange (an “Exchange”) or stockholder
approvals or exemptions, in order that the Company may thereafter validly and
legally issue as fully paid and nonassessable all shares of Common Stock that
the holders are entitled to receive upon exercise of this any Warrants pursuant
to this Section 4.

 



 

 

 

(d) Adjustment Rules. Any adjustments pursuant to this Section 4 shall be made
successively whenever an event referred to herein shall occur. If more than one
subsection of this Section 4 is applicable to a single event, the subsection
shall be applied that produces the largest adjustment and no single event shall
cause an adjustment under more than one subsection of this Section 4 so as to
result in duplication. If an adjustment in Exercise Price made hereunder would
reduce the Exercise Price to an amount below par value of the Common Stock, then
such adjustment in Exercise Price made hereunder shall reduce the Exercise Price
to the par value of the Common Stock.

 

(e) Merger Agreement. Notwithstanding anything contained herein to the contrary,
the consummation of the transactions contemplated by the Merger Agreement
(including the issuance of any shares of Common Stock by the Company
contemplated therein) will not result in, or cause any adjustment in, the
Exercise Price or the number of shares of Common Stock into which any Warrants
are exercisable pursuant to this Section 4.

 

5. INTERPRETATION OF THIS AGREEMENT.

 

5.1 Certain Defined Terms.

 

For the purpose of this Agreement, the following terms shall have the meanings
set forth below or set forth in the Section hereof following such term:

 

“Affiliate” means, with respect to any Person, (a) a director, officer or
shareholder of such Person, (b) in the case of a natural person, a spouse,
parent, sibling or descendant of such Person (or spouse, parent, sibling or
descendant of any director or executive officer of such Person) and (c) any
other Person that, directly or indirectly through one or more intermediaries,
Controls, or is Controlled by, or is under common Control with, such Person, at
such time; provided, however, that none of the Holders shall be deemed to be an
“Affiliate” of the Company and no Person holding any one or more of the Warrants
shall be deemed to be an “Affiliate” of the Company solely by virtue of the
ownership thereof.

 

“Agreement” means this Amended and Restated Warrant Agreement as it may from
time to time be amended, restated, modified or supplemented.

 

“Board of Directors” means the board of directors of the Company, including any
duly authorized committee thereof.

 

“Beneficially Own” has the meaning has the meaning given to it in Section 13D of
the Exchange Act and the rules promulgated thereunder.

 

“Business Combination” means any consolidation of the Company with, or merger of
the Company with or into, another Person (other than a merger in which (a) the
Company is the surviving corporation, (b) that does not result in any
reclassification or change of shares of Common Stock outstanding immediately
prior to such merger and (c) the holders of Common Stock are not entitled to
receive any consideration therefrom), or any sale or conveyance to another
Person of the assets of the Company substantially as an entirety.

 

“business day” means any day that is not a Saturday, Sunday or other day on
which banking institutions in New York, New York are authorized or required by
Law or executive order to close.

 

“Capital Stock” means (A) with respect to any Person that is a corporation or
company, any and all shares, interests, participations or other equivalents
(however designated) of capital or capital stock of such Person and (B) with
respect to any Person that is not a corporation or company, any and all
partnership or other equity interests of such Person.

 

“Charter” means, with respect to any Person, its certificate or articles of
incorporation, articles of association, or similar organizational document.

 

“Common Stock” means the Company’s common stock, par value $.0001 per share.

 

“Common Stock Equivalents” means all options, derivatives, rights, warrants and
convertible, exercisable or exchangeable securities or instruments (including,
without limitation, awards or grants of such securities or instruments to
directors, officers, employees or consultants of the Company or to other
persons).

 

“Company” has the meaning set forth in the introductory paragraph hereof.

 

“Control” means, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting Securities, by
contract or otherwise.

 



 

 

 

“Denomination” means, in the case of any Warrant Certificate, the number of
shares of Common Stock issuable upon exercise of the Warrants represented by
such Warrant Certificate.

 

“Effective Date” shall mean the date on which the Second Merger is consummated
in accordance with the terms of the Merger Agreement.

 

“Effective Time” has the meaning set forth in Section 4.3(a).

 

“Exchange” has the set forth in Section 4.9(c).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

 

“Exercise Price” means, prior to any adjustment pursuant to Section 4 of this
Agreement, the Initial Exercise Price; and thereafter, the Initial Exercise
Price as successively adjusted and readjusted from time to time in accordance
with the provisions of Section 4.

 

“Expiration Time” means 5:00 p.m., Eastern time, on the tenth (10th) year
anniversary of June 29, 2017.

 

“Fair Market Value” means, with respect to any security or other property, the
fair market value of such security or other property as determined by the Board
of Directors, acting in good faith and transmitted to the holders of Warrants by
written notice. The Required Warrantholders may object in writing to the Board
of Director’s calculation of Fair Market Value within 10 days of receipt of such
written notice thereof. If the Required Warrantholders and the Board of
Directors are unable to agree on Fair Market Value during the 10-day period
following the delivery of the Required Warrantholders’ objection, then the Board
of Directors shall select and approve an appraiser of national recognition
experienced in the business of evaluating or appraising the market value of
securities (which appraiser shall be subject to approval by the Required
Warrantholders, which approval shall not be unreasonably withheld, conditioned
or delayed). The Fair Market Value established by such appraiser shall be
conclusive and binding on the parties. The fees and expenses for such appraiser
shall be borne 50% by the Company, on the one hand, and 50% by the holders of
Warrants, on the other hand.

 

“Initial Exercise Price” means, with respect to each Warrant Certificate issued
to a Holder on the Issue Date, $2.00.

 

“Issue Date” means June 29, 2017.

 

“Law” has the set forth in Section 1.1.

 

“Market Price” means, with respect to a particular security, on any given day,
the volume weighted average trading price for the period of ten consecutive
trading days ending on the trading day prior to such given day as reported by
Bloomberg Financial Markets, or any successor thereto, through its “Volume
Weight Average Price” function, on the Exchange on which the applicable
securities are listed or admitted to trading. “Market Price” shall be determined
without reference to after hours or extended hours trading. If such security is
not listed and traded in a manner that the quotations referred to above are
available for the period required hereunder, the Market Price per share of
Common Stock shall be deemed to be the fair market value per share of such
security as determined in good faith by the Board of Directors in reliance on an
opinion of a nationally recognized independent investment banking corporation
retained by the Company for this purpose (which opinion shall be made available
to the holders of Warrants); provided that the Required Warrantholders may
object in writing to the Board of Director’s calculation of fair market value
within 10 days of receipt of written notice thereof. If the Required
Warrantholders and the Board of Directors are unable to agree on fair market
value during the 10-day period following the delivery of the Required
Warrantholders’ objection, then the Board of Directors shall select and approve
an appraiser experienced in the business of evaluating or appraising the market
value of securities (which appraiser shall be subject to approval by the
Required Warrantholders, which approval shall not be unreasonably withheld,
conditioned or delayed). The Market Price established by such appraiser shall be
conclusive and binding on the parties. In the event the Market Price established
by such appraiser is greater than the Market Price previously determined by the
Board of Directors, the fees and expenses for such appraiser shall be borne by
the Company. In the event the Market Price established by such appraiser is less
than or equal to the Market Price previously determined by the Board of
Directors, the fees and expenses for such appraiser shall be borne by the
holders of Warrants. For the purposes of determining the Market Price of the
Common Stock on the “trading day” preceding, on or following the occurrence of
an event, (i) that trading day shall be deemed to commence immediately after the
regular scheduled closing time of trading on the Nasdaq Stock Market or, if
trading is closed at an earlier time, such earlier time and (ii) that trading
day shall end at the next regular scheduled closing time, or if trading is
closed at an earlier time, such earlier time (for the avoidance of doubt, and as
an example, if the Market Price is to be determined as of the last trading day
preceding a specified event and the closing time of trading on a particular day
is 4:00 p.m. and the specified event occurs at 5:00 p.m. on that day, the Market
Price would be determined by reference to such 4:00 p.m. closing price).

 



 

 

 

“Original Warrant Agreement” has the meaning set forth in the recitals hereto.

 

“Per Share Fair Market Value” has the meaning set forth in Section 4.4.

 

“Person” has the meaning given to it in Section 3(a)(9) of the Exchange Act and
as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act.

 

“Holders” has the meaning set forth in the introductory paragraph hereof.

 

“Required Warrantholders” means, at any time, the holders of Warrants
representing at least a majority of the Common Stock issuable upon exercise of
the Warrants issued and outstanding hereunder and not previously exercised
(exclusive of any Warrants directly or indirectly held by the Company or any
Affiliate of the Company).

 

“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.

 

“Tax” or “Taxes” has the meaning set forth in Section 1.5(a).

 

“trading day” means (A) if the shares of Common Stock are not traded on any
national or regional securities exchange or association or over-the-counter
market, a business day or (B) if the shares of Common Stock are traded on any
national or regional securities exchange or association or over-the-counter
market, a business day on which such relevant exchange or quotation system is
scheduled to be open for business and on which the shares of Common Stock (i)
are not suspended from trading on any national or regional securities exchange
or association or over-the-counter market for any period or periods aggregating
one half hour or longer; and (ii) have traded at least once on the national or
regional securities exchange or association or over-the-counter market that is
the primary market for the trading of the shares of Common Stock.

 

“Transferee” means any registered transferee of all or any part of any one or
more Warrant Certificates initially acquired by the Holders under this
Agreement.

 

“Warrant” means a warrant to initially purchase one share of Common Stock issued
pursuant to this Agreement.

 

“Warrant Certificate” means a certificate evidencing the Warrants in the form of
Attachment A.

 

5.2 Section Heading and Table of Contents and Construction.

 

(a) Section Headings and Table of Contents, etc. The titles of the Sections of
this Agreement and any Table of Contents of this Agreement appear as a matter of
convenience only, do not constitute a part hereof and shall not affect the
construction hereof. The words “herein,” “hereof,” “hereunder” and “hereto”
refer to this Agreement as a whole and not to any particular Section or other
subdivision. References to Sections are, unless otherwise specified, references
to Sections of this Agreement. References to Annexes and Attachments are, unless
otherwise specified, references to Annexes and Attachments attached to this
Agreement.

 

(b) Independent Construction. Each covenant contained herein shall be construed
(absent an express contrary provision herein) as being independent of each other
covenant contained herein, and compliance with any one covenant shall not
(absent such an express contrary provision) be deemed to excuse compliance with
one or more other covenants.

 

5.3 Directly or Indirectly.

 

Where any provision herein refers to action to be taken by any Person, or which
such Person is prohibited from taking, such provision shall be applicable
whether such action is taken directly or indirectly by such Person, including
actions taken by or on behalf of any partnership in which such Person is a
general partner.

 

5.4 Governing Law.

 

THIS AGREEMENT AND THE WARRANT CERTIFICATES SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE
INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF
LAWS RULES THEREOF TO THE EXTENT THAT ANY SUCH RULES WOULD REQUIRE OR PERMIT THE
APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION, EXCEPT TO THE EXTENT THAT THE
DELAWARE GENERAL CORPORATION LAW SPECIFICALLY AND MANDATORILY APPLIES.

 



 

 

 

6. MISCELLANEOUS.

 

6.1 Condition to Effectiveness; Termination.

 

(a) The parties agree and acknowledge that, notwithstanding anything to the
contrary herein, the effectiveness of this Agreement is conditioned upon, and
shall not be binding or effective until, the occurrence of the First Merger
Effective Time (as such term is defined in the Merger Agreement) in accordance
with the terms and conditions of the Merger Agreement.

 

(b) In the event that the Merger Agreement is terminated in accordance with its
terms, this Agreement shall automatically terminate and be null and void ab
initio and of no effect whatsoever, and the Original Warrant Agreement shall
remain in full force and effect and shall continue to be binding on and
enforceable against the Company and the Holders.

 

6.2 Expenses.

 

Issuance of certificates for shares of Common Stock to a holder upon the
exercise of any Warrants shall be made without charge to such holder for any Tax
or stamp duty in respect of the issuance of such certificates, all of which
Taxes and stamp duties shall be paid by the Company (for the avoidance of doubt,
specifically excluding the Taxes not payable by the Company pursuant to Section
3.3).

 

6.3 Amendment and Waiver.

 

This Agreement may be amended, and the observance of any term of this Agreement
may be waived, with and only with the written consent of the Company and the
Required Warrantholders; provided, however, that no amendment or waiver of the
provisions of Section 2.1, this Section 6.3, Section 4 or of any term defined in
Section 5.1 to the extent used in such specifically referenced Sections, may be
made without the prior written consent of all holders of Warrants then
outstanding (excluding any Warrants directly or indirectly held by the Company
or any Affiliate of the Company); and, provided, further, that:

 

(a) no such amendment or waiver of any of the provisions of this Agreement
pertaining to the Exercise Price or the number of shares or kind of Common Stock
that may be purchased upon exercise of each Warrant; and

 

(b) no change accelerating the occurrence of the Expiration Time;

 

shall be effective as to a holder of Warrants unless consented to in writing by
such holder.

 

6.4 Entire Agreement; Termination of Original Warrant Agreement.

 

This Agreement and the Warrant Certificates embody the entire agreement and
understanding among the Company and the Holders, and supersede all prior
agreements and understandings, relating to the subject matter hereof. The
Company and the Holders hereby acknowledge and agree that as of the Effective
Date, the Original Warrant Agreement and any Warrant Certificate issued
thereunder are terminated and of no further force and effect and confirm,
pursuant to Section 6.2 of the Original Warrant Agreement, that all provisions
thereof are terminated and of no further force and effect and the Original
Warrant Agreement and any Warrant Certificate issued thereunder are hereby
superseded and replaced by this Agreement, which amends and restates the
Original Agreement and any Warrant Certificate issued thereunder in their
entirety. Each Holder shall, on or promptly following the Second Merger
Effective Time, deliver and surrender to the Company any Warrant Certificate
issued under the Original Agreement in such Holder’s possession.

 

6.5 Successors and Assigns; Multiple Holders.

 

All covenants and other agreements in this Agreement made by or on behalf of any
of the parties hereto shall bind and inure to the benefit of the respective
successors and assigns of the parties hereto to the extent they become holders
of Warrants (including, without limitation, any Transferee) whether so expressed
or not. Notwithstanding the foregoing sentence, the Company may not assign any
of its rights, duties or obligations hereunder or under the Warrant Certificates
except pursuant to the terms of this Agreement without the prior written consent
of the Required Warrantholders.

 

Each holder of a Warrant agrees that (i) no other holder of a Warrant will by
virtue of this Warrant or exercise thereof be under any fiduciary or other duty
to give or withhold any consent or approval under this Warrant or to take any
other action or omit to take any action under this Warrant and (ii) each other
holder of a Warrant may act or refrain from acting under this Warrant as such
other holder may, in its discretion, elect.

 

6.6 Notices and Information.

 

All communications hereunder or under the Warrants shall be in writing and shall
be delivered either by certified or registered mail, postage pre-paid, return
receipt requested, email or nationally recognized overnight courier, and shall
be addressed to the following addresses:

 

(a) if to a Holder, at its address set forth on Annex 2 to this Agreement, or at
such other address as such Holder shall have specified to the Company in
writing;

 

 

 

 



(b) if to any other holder of any Warrant Certificate, addressed to such other
holder at such address as such other holder shall have specified to the Company
in writing or, if any such other holder shall not have so specified an address
to the Company, then addressed to such other holder in care of the last holder
of such Warrant Certificate that shall have so specified an address to the
Company; and

 

(c) if to the Company, at the address set forth on Annex 3 to this Agreement, or
at such other address as the Company shall have specified to each holder of
Warrants in writing.

 

Any communication addressed and delivered as herein provided shall be deemed to
be received when actually delivered to the address of the addressee (whether or
not delivery is accepted) by a nationally recognized overnight delivery service
which provides proof of delivery or on the date postmarked if sent by registered
or certified mail or upon receipt by the recipient’s email server if directed to
the email address provided in the notice section hereof, as the case may be. Any
communication not so addressed and delivered shall be ineffective unless
actually received by the intended addressee. Notwithstanding the foregoing
provisions of this Section 6.6, service of process in any suit, action or
proceeding arising out of or relating to this Agreement or any document,
agreement or transaction contemplated hereby shall be delivered in the manner
provided in Section 6.9(c).

 

Upon exercise of any Warrant pursuant to the terms hereof, the Company will use
commercially reasonable efforts to answer a limited number of reasonable
questions and provide a limited amount of reasonable documentation regarding any
non-confidential information supporting its calculation of Fully Diluted Common
Stock and the related shares of Common Stock issuable for the Denomination of
such Warrant being exercised.

 

6.7 Severability.

 

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

6.8 Execution in Counterpart.

 

This Agreement may be executed in one or more counterparts and shall be
effective when at least one counterpart shall have been executed by each party
hereto, and each set of counterparts that, collectively, show execution by each
party hereto shall constitute one duplicate original.

 

6.9 Waiver of Jury Trial; Consent to Jurisdiction, Etc.

 

(a) Waiver of Jury Trial. THE PARTIES HERETO VOLUNTARILY AND INTENTIONALLY WAIVE
ANY RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE WARRANTS OR
ANY OF THE DOCUMENTS, AGREEMENTS OR TRANSACTIONS CONTEMPLATED HEREBY.

 

(b) Consent to Jurisdiction. ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE WARRANTS, OR ANY OF THE DOCUMENTS, AGREEMENTS
OR TRANSACTIONS CONTEMPLATED HEREBY (WHETHER IN TORT, CONTRACT OR OTHERWISE) OR
ANY ACTION OR PROCEEDING TO EXECUTE OR OTHERWISE ENFORCE ANY JUDGMENT IN RESPECT
OF ANY BREACH UNDER THIS AGREEMENT, THE WARRANTS OR ANY DOCUMENT OR AGREEMENT
CONTEMPLATED HEREBY SHALL BE BROUGHT BY SUCH PARTY IN ANY NEW YORK STATE COURT
OR FEDERAL DISTRICT COURT LOCATED IN THE SOUTHERN DISTRICT OF NEW YORK AS SUCH
PARTY MAY IN ITS SOLE DISCRETION ELECT, AND BY THE EXECUTION AND DELIVERY OF
THIS AGREEMENT, THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMIT TO THE
IN PERSONAM JURISDICTION OF EACH SUCH COURT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY WAIVES AND AGREES NOT TO ASSERT IN ANY PROCEEDING BEFORE ANY
TRIBUNAL, BY WAY OF MOTION, AS A DEFENSE OR OTHERWISE, ANY CLAIM THAT IT IS NOT
SUBJECT TO THE IN PERSONAM JURISDICTION OF ANY SUCH COURT. IN ADDITION, EACH OF
THE PARTIES HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE IN ANY
SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
DOCUMENT, AGREEMENT OR TRANSACTION CONTEMPLATED HEREBY BROUGHT IN ANY SUCH
COURT, AND HEREBY IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

(c) Service of Process. EACH PARTY HERETO IRREVOCABLY AGREES THAT PROCESS
PERSONALLY SERVED OR SERVED BY U.S. REGISTERED MAIL AT THE ADDRESSES PROVIDED
HEREIN FOR NOTICES SHALL CONSTITUTE, TO THE EXTENT PERMITTED BY LAW, ADEQUATE
SERVICE OF PROCESS IN ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT, THE WARRANTS OR ANY DOCUMENT, AGREEMENT OR TRANSACTION
CONTEMPLATED HEREBY, OR ANY ACTION OR PROCEEDING TO EXECUTE OR OTHERWISE ENFORCE
ANY JUDGMENT IN RESPECT OF ANY BREACH HEREUNDER, UNDER THE WARRANTS OR UNDER ANY
DOCUMENT OR AGREEMENT CONTEMPLATED HEREBY. RECEIPT OF PROCESS SO SERVED SHALL BE
CONCLUSIVELY PRESUMED AS EVIDENCED BY A DELIVERY RECEIPT FURNISHED BY THE UNITED
STATES POSTAL SERVICE OR ANY COMMERCIAL DELIVERY SERVICE.

 

[Remainder of page intentionally left blank; next page is signature page]

 

 

 

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the date first
above written.

 

  COMPANY:         BioScrip, Inc.         By: /s/ Daniel Greenleaf   Name:
Daniel Greenleaf   Title:

President

 

 

 

 

 

  HOLDERS:      

ASSF IV AIV B HOLDINGS, L.P.

By: ASSF OPERATING MANAGER IV, L.P.
its manager



 

 

  By: /s/ Christopher Kerezsi   Name: Christopher Kerezsi   Title: Authorized
Signatory              

AMARI INVESTMENT PTE. LTD.

By: ASSF OPERATING MANAGER IV, L.P.
its manager



 

 

  By: /s/ Christopher Kerezsi   Name: Christopher Kerezsi   Title: Authorized
Signatory

 



 

 

 

 

  HOLDERS:       J.P. Morgan Securities LLC       By: /s/ Brian M. Ercolani,  
Name: Brian M. Ercolani, Asc   Title: Attorney-in-Fact    

 

 

 

 

 



  HOLDERS:       Goldman Sachs & Co. LLC       By: /s/ Daniel Oneglia   Name:
Daniel Oneglia   Title: Managing Director    

 

 

 

 



  

  HOLDERS:      

Western Asset Middle Market Debt Fund Inc.

Western Asset Middle Market Income Fund Inc

By: Western Asset Management Company,
as its Investment Manager and Agent

      By: /s/ Adam Wright   Name: Adam Wright   Title: Manager, U.S. Legal
Affairs    

 



 

 

 

ATTACHMENT A

[FORM OF WARRANT CERTIFICATE]

 

THE SECURITIES REPRESENTED HEREBY, AND THE SECURITIES ISSUABLE HEREBY, HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE
SECURITIES LAWS AND NEITHER THE SECURITIES NOR ANY INTEREST THEREIN MAY BE
OFFERED, SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT OR SUCH LAWS OR AN EXEMPTION
FROM REGISTRATION UNDER SUCH ACT AND SUCH LAWS WHICH, IN THE OPINION OF COUNSEL
FOR THE COMPANY, IS AVAILABLE. THE SECURITIES REPRESENTED BY THIS CERTIFICATE
ARE SUBJECT TO THE TERMS OF A CERTAIN AMENDED AND RESTATED WARRANT AGREEMENT,
DATED AS OF MARCH 14, 2019, THE PROVISIONS OF WHICH ARE INCORPORATED HEREIN BY
REFERENCE. A COPY OF SUCH AGREEMENT IS AVAILABLE FROM THE COMPANY UPON REQUEST.

 

WARRANT CERTIFICATE

 

BIOSCRIP, INC.

 

No. WRT- Warrants

 

Date: [ ], 20[ ]

 

This Warrant Certificate certifies that ______________________, or registered
assigns, is the registered holder of Warrants entitling the owner thereof to
purchase at any time on or after the date hereof and on or prior to the
Expiration Time, [ ] fully paid and nonassessable shares of Common Stock,
$0.0001 par value per share (the “Common Stock”), of BIOSCRIP, INC., a Delaware
corporation (together with its successors and assigns, the “Company”), at a
purchase price (subject to adjustment as provided in the Warrant Agreement (as
defined below), the “Exercise Price”) of $2.00 per share of Common Stock upon
presentation and surrender of this Warrant Certificate to the Company with a
duly executed election to purchase and payment of the Exercise Price (including
by withholding of shares of Common Stock), all in the manner set forth in the
Warrant Agreement (defined below). The Denomination of each Warrant and the
Exercise Price are the Denomination and the Exercise Price as of the date
hereof, and are subject to adjustment as referred to below.

 

The Warrants are issued pursuant to an Amended and Restated Warrant Agreement
(as it may from time to time be amended or supplemented, the “Warrant
Agreement”), dated as of March 14, 2019, among the Company and the Holders named
therein, and are subject to all of the terms, provisions and conditions thereof,
which Warrant Agreement is hereby incorporated herein by reference and made a
part hereof and to which Warrant Agreement reference is hereby made for a full
description of the rights, obligations, duties and immunities of the Company and
the holders of the Warrant Certificates. Capitalized terms used, but not
defined, herein have the respective meanings ascribed to them in the Warrant
Agreement. In the event of any conflict between this Warrant Certificate and the
Warrant Agreement, the Warrant Agreement shall control and govern.

 

As provided in the Warrant Agreement, the Exercise Price and the Denomination
evidenced by this Warrant Certificate are, upon the happening of certain events,
subject to modification and adjustment. Except as otherwise set forth in, and
subject to, the Warrant Agreement, the Expiration Time of this Warrant
Certificate is as set forth in the Warrant Agreement.

 

Subject to the limitations set forth in the Warrant Agreement, this Warrant
Certificate shall be exercisable, at the election of the holder, at any time on
or after the date hereof and on or prior to the Expiration Time either as an
entirety or in part from time to time. If this Warrant Certificate shall be
exercised in part, the holder shall be entitled to receive, upon surrender
hereof, another Warrant Certificate or Warrant Certificates for the Warrants not
exercised. This Warrant Certificate, with or without other Warrant Certificates,
upon surrender in the manner set forth in the Warrant Agreement and subject to
the conditions set forth in the Warrant Agreement, may be transferred or
exchanged for another Warrant Certificate or Warrant Certificates of like tenor
evidencing Warrants entitling the holder to a like number of shares of Common
Stock as the Warrants evidenced by the Warrant Certificate or Warrant
Certificates surrendered shall have entitled such holder to purchase.

 



 

 

 

Except as expressly set forth in the Warrant Agreement, no holder of this
Warrant Certificate shall be entitled to vote or receive distributions or be
deemed for any purpose the holder of shares of Common Stock or of any other
securities of the Company that may at any time be issued upon the exercise
hereof, nor shall anything contained in the Warrant Agreement or herein be
construed to confer upon the holder hereof, as such, any of the rights of a
holder of a share of Common Stock in the Company or any right to vote upon any
matter submitted to holders of shares of Common Stock at any meeting thereof, or
to give or withhold consent to any corporate action of the Company (whether upon
any recapitalization, issuance of stock, reclassification of Securities, change
of par value, consolidation, merger, conveyance, or otherwise), or to receive
dividends or subscription rights, or otherwise, until the Warrant or Warrants
evidenced by this Warrant Certificate shall have been exercised as provided in
the Warrant Agreement.

 

In the event of any inconsistency between this warrant Certificate and the
Warrant agreement, the terms of the Warrant Agreement shall govern.

 

THIS WARRANT CERTIFICATE SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND
THE RIGHTS OF THE COMPANY AND THE HOLDER HEREOF SHALL BE GOVERNED BY, THE
INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF
LAWS RULES THEREOF TO THE EXTENT THAT ANY SUCH RULES WOULD REQUIRE OR PERMIT THE
APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION, EXCEPT TO THE EXTENT THAT THE
DELAWARE GENERAL CORPORATION LAW SPECIFICALLY AND MANDATORILY APPLIES.

 

WITNESS the signature of a proper officer of the Company as of the date first
above written.

 

  BIOSCRIP, INC.       By:     Name:     Title:  

 



 

 

 

 

[FORM OF ASSIGNMENT]

 

(To be executed by the registered holder if

 

such holder desires to transfer the Warrant Certificate)

 

 

FOR VALUE RECEIVED, ________________________ hereby sells, assigns and transfers
unto

(Please print name and address of transferee.)

 

the accompanying Warrant Certificate, together with all right, title and
interest therein, and does hereby irrevocably constitute and appoint:

 

attorney, to transfer the accompanying Warrant Certificate on the books of the
Company with full power of substitution.

Dated: , 20 .

[HOLDER]

 

By:

 

 

 

NOTICE

 

The signature to the foregoing Assignment must correspond to the name as written
upon the face of the accompanying Warrant Certificate or any prior assignment
thereof in every particular, without alteration or enlargement or any change
whatsoever.

 

 

 

 

 

[FORM OF ELECTION TO PURCHASE]

 

(To be executed by the registered holder if

such holder desires to exercise the Warrant Certificate)

To: BIOSCRIP, INC.

 

The undersigned hereby irrevocably elects to exercise _____________________
Warrants represented by the accompanying Warrant Certificate to purchase the
shares of Common Stock issuable upon the exercise of such Warrants, and requests
that certificates for such shares be issued in the name of:

 

(Please print name and address.)

 

(Please insert social security or other identifying number.)

 

If such number of Warrants being exercised by the undersigned are not all the
Warrants evidenced by the accompanying Warrant Certificate, a new Warrant
Certificate for the balance remaining of such Warrants shall be registered in
the name of and delivered to:

 

(Please print name and address.)

 

(Please insert social security or other identifying number.)

 

The undersigned is paying the Exercise Price for the Common Stock to be issued
on exercise of the foregoing Warrants, unless payment of such Exercise Price has
been waived by the Company, by

 

[  ] certified or bank check by wire transfer, or

[  ] withholding of shares of Common Stock into which the Warrants are being
exercised.

 

Dated: , 20 .

 

[HOLDER]

 

By:

 

 

NOTICE

 

The signature to the foregoing Election to Purchase must correspond to the name
as written upon the face of the accompanying Warrant Certificate or any prior
assignment thereof in every particular, without alteration or enlargement or any
change whatsoever.

 

 

 

 

 

ANNEX 1

Warrants Held on the Effective Date by the Holders

 

Holder  Total Number of Warrants  ASSF IV AIV B Holdings, L.P.   4,520,354 
Amari Investments Pte. Ltd.   1,506,784  J.P. Morgan Securities LLC   753,398 
Goldman Sachs & Co. LLC   1,130,081  Western Asset Middle Market Debt Fund Inc. 
 113,016  Western Asset Middle Market Income Fund Inc   263,683 

 

 



 

 

 

ANNEX 2

Address for Holders for Notices

 

ASSF IV AIV B HOLDINGS, L.P.

ASSF IV AIV B Holdings, L.P.

c/o Ares Management LLC
2000 Avenue of the Stars, 12th Floor
Los Angeles, CA 90067

 

J.P. MORGAN SECURITIES LLC

J.P. Morgan Securities LLC
4 New York Plaza, 15th Floor, Mail Code NY1-E054
New York, New York 10004
Attention: Jeffrey L. Panzo
Email: Jeffrey.L.Panzo@JPMorgan.com
Phone No.: (212) 499-1435

 

GOLDMAN SACHS & CO. LLC

Goldman Sachs & Co. LLC
200 West Street, 26th Floor
Attn: Paul Burningham and Paige Cataruozolo
New York, New York 10282
Email: ficc-amssg-mo@gs.com
Phone No.: (917) 343-8393 (Paul Burningham),
(917) 343-3096 (Paige Cataruozolo)

 

WESTERN ASSET MIDDLE MARKET DEBT FUND INC.

WESTERN ASSET MIDDLE MARKET INCOME FUND INC


Western Asset Management Company
385 East Colorado Boulevard
Pasadena, California 91101
Attention: Legal Department
 

 

 

 

 

ANNEX 3

Address of Company for Notices

BioScrip, Inc.

1600 Broadway, Suite 700

Denver, CO 80202

Attn: Stephen Deitsch, Senior Vice President,

Chief Financial Officer & Treasurer

Email: Stephen.Deitsch@bioscrip.com

Telecopy Number: (720) 468-4040

 

With a copy (which shall not constitute notice) to:

Gibson, Dunn & Crutcher, LLP

200 Park Avenue

New York, New York 10036

Attention: Sean P. Griffiths

Email: sgriffiths@gibsondunn.com

Telecopy Number: (212) 251-5222

 

 



 

